Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 1 of 12 PageID 242



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 CHARLES and MONICA PERKINS,

           Plaintiffs,
 v.                                                         Case No. 8:18-cv-806-T-36CPT

 NATIONAL CREDIT SYSTEMS, INC.,
 and WINDWOOD OAKS TAMPA
 APARTMENTS, LTD.,

       Defendants.
________________________________/

             DEFENDANT WINDWOOD OAKS TAMPA APARTMENTS, LTD.’S
                     ANSWER AND AFFIRMATIVE DEFENSES

           Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD. (“Windwood”), by and

through its undersigned counsel, and pursuant to the Court’s order entered September 25, 2018

(Doc. 24), hereby answers Plaintiff’s Third Amended Complaint as follows:

                                             ANSWER

      1.          Admitted for jurisdictional purposes only. Otherwise, denied.

      2.          Admitted for jurisdictional purposes only. Otherwise, denied.

      3.          Admitted.

      4.          Without knowledge; therefore, denied.

      5.          Without knowledge; therefore, denied.

      6.          Admitted.

      7.          Admitted.

      8.          Without knowledge; therefore, denied.

      9.          Without knowledge; therefore, denied.




                                                  1
Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 2 of 12 PageID 243



   10.        Admitted that Plaintiffs moved into the apartment located at 258 Windwood Oaks

Drive #101, Tampa, FL 33613 on or about April 3, 2014 pursuant to a residential lease agreement

with Windwood. Otherwise, without knowledge; therefore, denied.

   11.        Admitted that Plaintiffs paid Windwood a security deposit of $100.00 pursuant to

a residential lease agreement with Windwood. Otherwise, without knowledge; therefore, denied.

   12.        Without knowledge; therefore, denied.

   13.        Without knowledge; therefore, denied.

   14.        Denied as phrased.

   15.        Admitted.

   16.        Denied.

   17.        Denied.

   18.        Denied.

   19.        Denied.

   20.        Denied.

   21.        Denied.

   22.        Denied.

   23.        Denied.

   24.        Denied.

   25.        Denied as phrased.

   26.        Denied as phrased.

   27.        Admitted that Irina Hearn agreed to allow the trapper to remove certain ducks.

Otherwise, denied as phrased.

   28.        Denied.



                                              2
Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 3 of 12 PageID 244



   29.         Without knowledge; therefore, denied.

   30.         Without knowledge; therefore, denied.

   31.         Without knowledge; therefore, denied.

   32.         Without knowledge; therefore, denied.

   33.         Without knowledge; therefore, denied.

   34.         Admitted that Plaintiff visited the manager’s office and spoke with Irina Hearn.

Admitted that Irina Hearn confirmed that she agreed to allow the trapper to remove certain ducks.

Otherwise, denied as phrased.

   35.         Admitted that Plaintiff left the manager’s office. Otherwise, denied.

   36.         Admitted that Plaintiff was placed in handcuffs. Otherwise, without knowledge;

therefore, denied.

   37.         Without knowledge; therefore, denied.

   38.         Without knowledge; therefore, denied.

   39.         Without knowledge; therefore, denied.

   40.         Without knowledge; therefore, denied.

   41.         Admitted that Plaintiffs distributed certain flyers throughout the community

sometime after March 1, 2017. Otherwise, denied as phrased.

   42.         Denied.

               a.     Denied.

               b.     Denied.

   43.         Denied as phrased.

   44.         Denied.

   45.         Denied.



                                                3
Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 4 of 12 PageID 245



   46.        Denied.

   47.        Denied.

   48.        Without knowledge; therefore, denied.

   49.        Denied.

   50.        Without knowledge; therefore, denied.

   51.        Without knowledge; therefore, denied.

   52.        Without knowledge; therefore, denied.

   53.        Without knowledge; therefore, denied.

   54.        Without knowledge; therefore, denied.

   55.        Admitted.

   56.        Without knowledge; therefore, denied.

   57.        Without knowledge; therefore, denied.

   58.        Without knowledge; therefore, denied.

   59.        Denied that the October 26, 2017 correspondence, attached to the Third Amended

Complaint as Exhibit D, failed to include a copy of a notice of claim on security deposit.

Otherwise, without knowledge; therefore, denied.

   60.        Admitted that NCS advised Windwood of Plaintiffs’ dispute of the subject debt.

Admitted that Windwood provided NCS with, inter alia, copies of the Final Account Statement

for Charles Perkins and the Apartment Lease Contract for Charles and Monica Perkins. Otherwise,

denied as phrased.

   61.        Denied that Windwood reported the debt on Charles Perkins’ credit report.

Otherwise, without knowledge; therefore, denied.

   62.        Denied.



                                              4
Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 5 of 12 PageID 246



   63.        Without knowledge; therefore, denied.

   64.        Denied as phrased.

   65.        Admitted that NCS advised Windwood of Plaintiffs’ dispute of the subject debt.

Admitted that Windwood provided NCS with, inter alia, copies of the Final Account Statement

for Charles Perkins, the Apartment Lease Contract for Charles and Monica Perkins, and the Move-

In/Move-Out Inspection Form for Charles Perkins. Otherwise, denied as phrased.

   66.        Denied.

   67.        Denied.

   68.        Denied.

   69.        Denied.

   70.        Denied.

   71.        Denied.

   72.        Denied as phrased.

   73.        Denied.

   74.        Denied.

   75.        Without knowledge; therefore, denied.

   76.        Denied.

   77.        Denied.

   78.        Denied.

   79.        Denied.

   80.        Without knowledge; therefore, denied.




                                              5
Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 6 of 12 PageID 247



                                                COUNT I1
                                     VIOLATIONS OF THE FCRA
                           (As to Plaintiff Charles Perkins Only) (Against NCS)

    84.           Windwood re-alleges and incorporates by reference its responses to the allegations

contained in paragraphs 1 through 20 and 45 through 80 above, as if fully set forth herein.

    85.           The allegations contained in this Count do not assert a cause of action against

Defendant Windwood. Accordingly, the allegations contained in this Count are neither admitted

nor denied. In the event said allegations should ever be construed to assert a claim against

Defendant Windwood, these allegations are hereby denied.

    86.           The allegations contained in this Count do not assert a cause of action against

Defendant Windwood. Accordingly, the allegations contained in this Count are neither admitted

nor denied. In the event said allegations should ever be construed to assert a claim against

Defendant Windwood, these allegations are hereby denied.

    87.           The allegations contained in this Count do not assert a cause of action against

Defendant Windwood. Accordingly, the allegations contained in this Count are neither admitted

nor denied. In the event said allegations should ever be construed to assert a claim against

Defendant Windwood, these allegations are hereby denied.

                                             COUNT II
                           FAIR DEBT COLLECTION PRACTICES ACT
                                  (Plaintiff Charles Perkins Only)
                                     (Against Defendant NCS)

    88.           Windwood re-alleges and incorporates by reference its responses to the allegations

contained in paragraphs 1 through 20 and 45 through 80 above, as if fully set forth herein.




1
  Count I begins with a paragraph numbered as Paragraph 84. The paragraph immediately preceding this is labeled as
Paragraph 80. Upon information and belief, this is due to a scrivener’s error. To the extent that Plaintiffs intended to
include additional allegations at the omitted Paragraphs 81, 82, and 83, such are hereby denied.

                                                           6
Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 7 of 12 PageID 248



   89.        The allegations contained in this Count do not assert a cause of action against

Defendant Windwood. Accordingly, the allegations contained in this Count are neither admitted

nor denied. In the event said allegations should ever be construed to assert a claim against

Defendant Windwood, these allegations are hereby denied.

   90.        The allegations contained in this Count do not assert a cause of action against

Defendant Windwood. Accordingly, the allegations contained in this Count are neither admitted

nor denied. In the event said allegations should ever be construed to assert a claim against

Defendant Windwood, these allegations are hereby denied.

   91.        The allegations contained in this Count do not assert a cause of action against

Defendant Windwood. Accordingly, the allegations contained in this Count are neither admitted

nor denied. In the event said allegations should ever be construed to assert a claim against

Defendant Windwood, these allegations are hereby denied.

   92.        The allegations contained in this Count do not assert a cause of action against

Defendant Windwood. Accordingly, the allegations contained in this Count are neither admitted

nor denied. In the event said allegations should ever be construed to assert a claim against

Defendant Windwood, these allegations are hereby denied.

   93.        The allegations contained in this Count do not assert a cause of action against

Defendant Windwood. Accordingly, the allegations contained in this Count are neither admitted

nor denied. In the event said allegations should ever be construed to assert a claim against

Defendant Windwood, these allegations are hereby denied.

   94.        The allegations contained in this Count do not assert a cause of action against

Defendant Windwood. Accordingly, the allegations contained in this Count are neither admitted




                                             7
Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 8 of 12 PageID 249



nor denied. In the event said allegations should ever be construed to assert a claim against

Defendant Windwood, these allegations are hereby denied.

   95.         The allegations contained in this Count do not assert a cause of action against

Defendant Windwood. Accordingly, the allegations contained in this Count are neither admitted

nor denied. In the event said allegations should ever be construed to assert a claim against

Defendant Windwood, these allegations are hereby denied.

                                           COUNT III
                                        RETALIATION
                                         (Both Plaintiffs)
                               (Against Defendant Windwood Only)

   96.         Windwood re-alleges and incorporates by reference its responses to the allegations

contained in paragraphs 1 through 80 above, as if fully set forth herein.

   97.         Denied.

   98.         Denied.

   99.         Denied.

   100.        Denied.

   101.        Denied.

   102.        Denied.

   103.        Denied.

                                           COUNT IV
                                SECURITY DEPOSIT CLAIMS
                                         (F.S. § 83.49(3))
                                         (Both Plaintiffs)
                               (Against Defendant Windwood Only)

   104.        Windwood re-alleges and incorporates by reference its responses to the allegations

contained in paragraphs 1 through 20, 45 through 52, and 80 above, as if fully set forth herein.




                                                 8
Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 9 of 12 PageID 250



   105.        Admitted that Plaintiffs paid Windwood a security deposit of $100.00 pursuant to

a residential lease agreement with Windwood. Otherwise, denied as phrased.

   106.        Denied.

   107.        Denied.

   108.        Denied.

   109.        Denied.

                                       GENERAL DENIAL

               Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., denies each

and every allegation not explicitly admitted herein, and demands strict proof thereof.

                                  DEMAND FOR JURY TRIAL

               Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., hereby

demands trial by jury for all issues so triable.

                                   AFFIRMATIVE DEFENSES

   1.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., affirmatively

alleges that Plaintiffs’ Third Amended Complaint fails to state a claim for which relief can be

granted as a matter of law.

   2.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., affirmatively

alleges that at all times material hereto, Plaintiffs did not act in good faith as is required under

Florida Statute § 83.64(1), and, therefore, Plaintiffs are barred from any recovery with respect to

their claim at Count III.

   3.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., affirmatively

alleges that Plaintiffs did not engage in conduct protected under Florida Statute § 83.64(1), and,

therefore, Plaintiffs are barred from any recovery with respect to their claim at Count III.



                                                   9
Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 10 of 12 PageID 251



    4.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., affirmatively

 alleges that any actions it allegedly engaged in with respect to Plaintiffs were done “for good

 cause” as that term is provided for and described at Florida Statute § 83.64(3) and, therefore,

 Plaintiffs are barred from any recovery with respect to their claim at Count III.

    5.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., affirmatively

 alleges that Charles Perkins violated the rental agreement and/or Windwood’s reasonable rules

 and, therefore, Plaintiffs are barred from any recovery with respect to their claim at Count III.

    6.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., affirmatively

 alleges that Plaintiffs failed to object to the imposition of Windwood’s claim on Plaintiffs’ security

 deposit within fifteen (15) days after receipt of Windwood’s Final Account Statement, dated

 August 4, 2017.

    7.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., affirmatively

 alleges that Plaintiffs failed to give Windwood notice in compliance with the requirements of

 Florida Statute § 83.49(5), thereby relieving Windwood of the notice requirement of Florida

 Statute § 83.49(3)(a).

    8.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., affirmatively

 alleges that to the extent that Plaintiffs seek punitive or exemplary damages, Defendant invokes

 its right to due process under the Fifth and Fourteenth Amendments to the United States

 Constitution and affirmatively alleges that to award Plaintiffs punitive damages would violate the

 Due Process Clause of the Fifth and Fourteenth Amendments.

    9.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., affirmatively

 alleges that Plaintiffs have failed to mitigate their damages, if any, as required by law and should




                                                  10
Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 11 of 12 PageID 252



 therefore be barred from recovering those damages which they could have and should have

 mitigated.

    10.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., affirmatively

 alleges that there is no causal connection between the actions of Defendant Windwood and any

 injury or damage allegedly suffered by Plaintiffs.

    11.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., affirmatively

 alleges that the injuries and losses complained of by Plaintiffs are in no way related to any actions

 taken by this Defendant.

    12.          Defendant, WINDWOOD OAKS TAMPA APARTMENTS, LTD., hereby gives

 notice that it intends to rely upon such other defenses as may become available during the

 discovery proceedings in this case and hereby reserves the right to amend its Answer and

 Affirmative Defenses in order to assert any such defenses.

          Respectfully submitted this 9th day of October, 2018

                                                       /s/John M. Janousek
                                                       John M. Janousek, Esquire
                                                       Florida Bar No.: 0098599
                                                       Michael J. Roper, Esquire
                                                       Florida Bar No.: 0473227
                                                       David B. Blessing, Esquire
                                                       Florida Bar No. 0937230
                                                       2707 E. Jefferson Street
                                                       Orlando, Florida 32803
                                                       Telephone: (407) 897-5150
                                                       Facsimile: (407) 897-6947
                                                       Primary: jjanousek@bellroperlaw.com
                                                       Secondary: kreed@bellroperlaw.com
                                                       Primary: mroper@bellroperlaw.com
                                                       Secondary: phermosa@bellroperlaw.com
                                                       Primary: dblessing@bellroperlaw.com
                                                       Secondary: nlehman@bellroperlaw.com
                                                       Attorneys for Defendant, Windwood Oaks
                                                       Tampa Apartments, Ltd.



                                                  11
Case 8:18-cv-00806-CEH-CPT Document 27 Filed 10/09/18 Page 12 of 12 PageID 253



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via
 CM/ECF on this 9th day of October, 2018, to: April S. Goodwin, Esquire, The Goodwin Firm,
 P.A., 801 West Bay Drive, Suite 705, Largo, FL 33770, at: april@goodwin-firm.com.

                                                  /s/John M. Janousek
                                                  John M. Janousek, Esquire
                                                  Florida Bar No.: 0098599
                                                  Michael J. Roper, Esquire
                                                  Florida Bar No.: 0473227
                                                  David B. Blessing, Esquire
                                                  Florida Bar No. 0937230
                                                  2707 E. Jefferson Street
                                                  Orlando, Florida 32803
                                                  Telephone: (407) 897-5150
                                                  Facsimile: (407) 897-6947
                                                  Primary: jjanousek@bellroperlaw.com
                                                  Secondary: kreed@bellroperlaw.com
                                                  Primary: mroper@bellroperlaw.com
                                                  Secondary: phermosa@bellroperlaw.com
                                                  Primary: dblessing@bellroperlaw.com
                                                  Secondary: nlehman@bellroperlaw.com
                                                  Attorneys for Defendant, Windwood Oaks
                                                  Tampa Apartments, Ltd.




                                             12
